Citation Nr: 0100909	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-16 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for post traumatic 
stress disorder, currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
November 1945, and from October 1950 to September 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran an increased rating, to 30 
percent, for his service connected post traumatic stress 
disorder.  He responded with an October 1996 statement 
requesting reconsideration of his claim, as well as a total 
disability rating based on individual unemployability.  The 
RO then issued a December 1996 rating decision awarding the 
veteran an increased rating, to 50 percent, for his service 
connected post traumatic stress disorder, and denying a total 
disability rating based on individual unemployability.  The 
veteran filed a March 1997 notice of disagreement, initiating 
this appeal.  He was sent an April 1997 statement of the 
case, and filed a May 1997 VA Form 9 in order to perfect his 
appeal to the Board.  A personal hearing was afforded the 
veteran in June 1997.  


FINDINGS OF FACT

1.  Throughout the period under consideration, the veteran's 
post traumatic stress disorder has resulted in moderate 
social and occupational impairment.

2.  Throughout the period under consideration, the veteran's 
post traumatic stress disorder has not met the criteria for a 
70 percent rating under either the old or the new rating 
criteria.

3.  The veteran is service connected for post traumatic 
stress disorder, with a 50 percent disability rating; this 
represents his only service connected disability at this 
time.  

4.  The veteran's service connected disability does not 
render him unable to obtain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An increased rating is not warranted for the veteran's 
post traumatic stress disorder.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.2, 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2000).  

2.  A total rating based on individual unemployability due to 
the veteran's service-connected disability is not warranted.  
38 U.S.C.A. §§ 501, 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.15, 
4.16, 4.17, 4.19 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran was initially awarded service connection for post 
traumatic stress disorder in May 1991, and a noncompensable 
initial rating was assigned.  In October 1995, he filed a 
claim for an increased (compensable) rating for his service 
connected post traumatic stress disorder.  

A VA psychiatric examination was afforded the veteran in 
November 1995.  His reported symptoms included chronic 
nervousness, nightmares, poor concentration, poor sleep 
patterns, and hyper-irritability.  Occasional flashbacks and 
depressed moods were also reported.  He denied any suicidal 
or homicidal thoughts or plans.  He occasionally drinks 
alcohol but does not use drugs.  No specific psychiatric 
treatment was reported by the veteran.  The examiner 
described the veteran as pleasant and friendly, but also 
noticeably restless and irritable.  Mood and affect were 
slightly depressed.  Although his speech was rambling at 
times, no evidence of a formal thought disorder was observed.  
No delusions, extraordinary preoccupations, or perception 
abnormalities were noted by the examiner.  The veteran's 
insight and judgment were good.  He was capable of managing 
his own financial benefits.  Post traumatic stress disorder, 
chronic, was diagnosed.  

The RO considered the evidence in February 1996 and awarded 
the veteran an increased rating, to 30 percent, for his 
service connected post traumatic stress disorder.  The 
veteran responded with an October 1996 statement requesting 
reconsideration of his disability rating for post traumatic 
stress disorder, as well as a total disability rating based 
on individual unemployability.  

The veteran was hospitalized at a VA medical center in 
September 1996 for psychiatric treatment.  He reported 
increased anxiety, poor sleep, and difficulty interacting 
with his wife.  On initial evaluation he was alert, logical, 
fully oriented, and displaying a depressed mood.  He denied 
any current suicidal or homicidal thoughts or plans.  No 
evidence of a thought disorder or gross cognitive dysfunction 
was observed.  His judgment and abstract thought ability 
appeared to be good.  He reported problems with concentration 
and short-term memory.  Post traumatic stress disorder, with 
depression, was diagnosed.  His Global Assessment of 
Functioning (GAF) score at the time of admission was 51.  The 
veteran was admitted for treatment for approximately one 
week, and was thereafter released to be followed on an 
outpatient basis.  

The veteran's VA outpatient treatment records reveal that he 
began receiving regular counseling and medication in 1996 for 
his post traumatic stress disorder.  He has been married to 
the same woman for 45+ years, and has several children and 
grandchildren.  No legal difficulties were reported.  He 
continues to experience survivor guilt, intrusive thoughts, 
and hyper-irritability, but has reported some progress with 
his symptoms since beginning treatment.  Some short-term 
memory loss was observed, but he is generally in good contact 
with reality, with good insight and judgment and is able to 
function on an independent basis.  He regularly attends group 
counseling sessions for W.W. II veterans.  

A second VA psychiatric examination was afforded the veteran 
in November 1996.  His reported symptoms included frequent 
depressed moods, intrusive recollections of traumatic 
experiences, frequent nightmares, and poor sleep patterns.  
The veteran has been retired since 1979, after a career 
working for the federal government.  He is active in his 
community through his church and as a volunteer with a youth 
group.  He also exercises on a regular basis.  He reported 
some modest progress since he began psychiatric treatment 
earlier that year for his post traumatic stress disorder.  He 
is currently receiving medication and counseling.  Upon 
objective examination, he was pleasant and cooperative, with 
occasionally rambling and circumstantial speech.  His thought 
processes were logical and goal-directed.  No delusions or 
hallucinations were reported or observed.  No present or 
previous suicidal or homicidal thoughts or plans were 
reported.  His long-term memory, judgment, and insight were 
all within normal limits, and he was competent to handle his 
personal finances.  The veteran was diagnosed with post 
traumatic stress disorder, and described as "functioning at 
a fairly high level" for his age.  

The RO considered the evidence of record and issued a 
December 1996 rating decision awarding an increased rating, 
to 50 percent, for the veteran's post traumatic stress 
disorder.  A total disability rating based on individual 
unemployability was also denied.  The veteran responded with 
a March 1997 notice of disagreement, initiating this appeal.  
He was afforded an April 1997 statement of the case, and 
responded with a May 1997 VA Form 9, perfecting his appeal.  

A personal hearing before a hearing officer at the RO was 
afforded the veteran in June 1997.  He reported being 
hospitalized at a VA facility for severals days in the past 
year for psychiatric treatment.  Nevertheless, he continues 
to have nightmares, intrusive thoughts, and poor sleep.  
Survival guilt and increased temper were also reported.  He 
is currently taking medication for his post traumatic stress 
disorder, and attending group counseling sessions.  

The veteran's appeal was first presented to the Board in 
April 1999, at which time it was remanded for additional 
development.   

In May 1999, the veteran submitted a VA medical center 
hospitalization summary confirming his admission for 
inpatient psychiatric treatment in September 1996.  This 
report indicated the veteran's appetite and sleep were good 
during his stay, and he was without psychotic symptomatology.  
In a November 2000 informal hearing presentation, the 
veteran's accredited representative waived agency of original 
jurisdiction review of this additional evidence.  

Analysis
I.  Increased rating - Post traumatic stress disorder

The veteran seeks an increased rating for his service 
connected post traumatic stress disorder, currently rated as 
50 percent disabling.  

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(West 1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2000).  

The provisions of the rating schedule for determining the 
disability evaluations for mental disorders were changed 
effective November 7, 1996.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, revised statutory or regulatory provisions may not 
be applied to any time period before the effective date of 
the change.  See 38 U.S.C.A. § 7104(c) (West 1991 & Supp. 
2000); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 
12 Vet. App. 55, 57 (1998).  

In the present case, the veteran initiated his claim prior to 
the regulatory changes.  Therefore, in light of Karnas, the 
veteran is entitled to evaluation of his increased rating 
claim under both the new and the old criteria.  The RO 
afforded the veteran an additional VA psychiatric examination 
in November 1996, and reconsidered his claim under all 
applicable laws and regulations in December 1996; thus, a 
remand for this purpose is not necessary.  

The veteran's post traumatic stress disorder is currently 
rated as 50 percent disabling under Diagnostic Code 9411.  
Under the rating criteria in effect after November 7, 1996, a 
50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The rating criteria provide that a 70 percent 
rating be granted for occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).  

Under the criteria in effect prior to November 7, 1996, a 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
was so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was assigned when the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1996).  

For the reasons to be discussed below, an increased rating, 
in excess of 50 percent, is not warranted for the veteran's 
service connected post traumatic stress disorder.  

Considering the evidence first in light of the criteria in 
effect prior to November 1996, an increase to 70 percent is 
not warranted.  The evidence does not demonstrate severe 
impairment in the veteran's social and occupational 
functioning.  While he hasn't worked since 1979, this is 
because the veteran is retired.  Socially, the veteran has 
been married to the same woman for over 45 years, and 
maintains contact with his children and grandchildren.  He is 
also active in his community, attending church regularly and 
volunteering with a local youth group.  He has no current or 
prior legal problems of record.  He manages his own finances, 
and is able to perform all tasks of daily living.  The 
November 1995 and November 1996 VA examination reports, as 
well as the September 1996 VA hospitalization summary, all 
describe the veteran as competent.  The examiner who 
evaluated the veteran in September 1996 at the time of his 
hospitalization gave him a Global Assessment of Functioning 
(GAF) score of 51, indicative of moderate impairment in 
social and occupational settings.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed., pp. 46-47 (1994).  The Global Assessment 
of Functioning is a scale reflecting the subject's 
psychological, social, and occupational functioning.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  At the time of 
his November 1996 VA psychiatric examination, the veteran was 
described as "functioning at a fairly high level" for his 
age.  Overall, the preponderance of the evidence suggests 
against a finding that veteran has severe impairment in his 
industrial or social capacities; thus, an increased rating to 
70 percent is not warranted under the old criteria.  

Likewise, an increased rating to 70 percent is not warranted 
under the new rating criteria in effect after November 1996.  
The veteran reports no homicidal or suicidal ideation or 
plans.  He has also reported no obsessive rituals which 
interfere with his daily routine.  His speech is not 
intermittently illogical, obscure, or irrelevant; it was 
described as within normal limits during his November 1995 
and November 1996 examinations.  Additionally, he was able to 
testify on his own behalf at a June 1997 hearing.  While he 
has reported some feelings of depression, these feelings are 
not shown by the evidence to be near continuous or affecting 
his ability to function independently.  The veteran has lived 
with his family for many years, and has demonstrated 
competency to manage his funds and his household.  He was 
described by all VA examiners of record as competent.  He has 
reported some intrusive thoughts following stimuli such as 
war anniversary dates, but he generally reports no 
hallucinations, delusions, or other evidence of psychosis.  
The veteran has been described at all times of record as 
alert, cooperative, and fully oriented, and without spatial 
disorientation.  While he has reported some irritability with 
his family, no history of violence has been noted in the 
record.  His personal appearance and hygiene have generally 
been good.  Overall, the preponderance of the evidence is 
against an increased rating to 70 percent under the new 
criteria for post traumatic stress disorder.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has 
itself required only one recent period of hospitalization 
since his separation from service, and is not shown by the 
evidence to present marked interference with employment, as 
the veteran is retired.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted at this time.  The veteran has not otherwise 
submitted evidence tending to show that his service-connected 
post traumatic stress disorder is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against 
an increased rating, to 70 percent, for the veteran's service 
connected post traumatic stress disorder.  

II.  Total disability rating based on individual 
unemployability

The veteran also seeks a total disability rating due to 
individual unemployability.  A total disability rating based 
on individual unemployability may be assigned where the 
schedular rating is less than total when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service connected disability.  38 U.S.C.A. §§ 501, 1155 (West 
1991); 38 C.F.R. § 4.16 (2000).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a) (2000).  If the veteran's service connected 
disability or disabilities do not equal the percentage 
requirements of § 4.16(a), § 4.16(b) provides that veterans 
may have their cases submitted to the Director, Compensation 
and Pension Service, for extra-schedular consideration if the 
RO determines that they are unemployable by reason of their 
service connected disabilities.  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2000).  For 
purposes of entitlement to individual unemployability due 
solely to service- connected disabilities, marginal 
employment is not to be considered substantially gainful 
employment.  38 C.F.R. § 4.17 (2000).  Factors to be 
considered will include the veteran's employment history, 
educational attainment and vocational experience.  38 C.F.R. 
§ 4.16 (2000).  

Currently, the veteran is service connected for post 
traumatic stress disorder, with a 50 percent rating; this 
represents his only service connected disability.  Clearly, 
this does not meet the specific percentage requirements of 
§ 4.16(a), and the RO reviewed the evidence and determined 
that no basis existed upon which to submit the veteran's case 
for extra-schedular consideration pursuant to 38 C.F.R. 
§ 4.16(b).  In light of the evidence, the RO's finding is 
upheld.  Aside from his own contentions, the veteran has not 
offered any evidence to support his assertions of 
unemployability due solely to his service connected 
disabilities.  

In reaching a determination in this situation, the analysis 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Van Hoose v. Brown, 4 Vet. App. 361 (1993), was considered.  
The Court held that for a veteran to prevail in a claim for 
individual unemployability benefits, it is necessary that the 
record reflect some factor which takes his case outside the 
norm, with respect to a similar level of disability under the 
rating schedule.  38 C.F.R. §§ 4.1, 4.15 (2000).  The fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  The question is whether or not the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  In the 
present case, the veteran was in fact employed for many years 
until his early retirement several years ago secondary to 
complications of arthritis.  Since that time, he has not in 
fact stated he has sought employment, or been unable to 
obtain employment secondary to his post traumatic stress 
disorder.  

In this case, no evidence of record, such as a medical 
opinion or repeat hospitalizations, supports the veteran's 
contention that his service connected disability precludes 
all forms of substantially gainful employment.  The veteran 
himself has presented no objective evidence, other than the 
obvious impairment manifest in his post traumatic stress 
disorder, which would indicate his case is unusual or 
exceptional, or otherwise outside the norm.  No evidence 
submitted by the veteran indicates a degree of impairment 
outside of that considered by the rating schedule and due 
solely to his service connected disability which renders the 
veteran unemployable.  


ORDER

1.  An increased rating, in excess of 50 percent, for the 
veteran's service connected post traumatic stress disorder is 
denied.  

2.  Entitlement to a total disability rating due to 
individual unemployability is denied.




		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 

